Order, Supreme Court, Bronx County (Anita Florio, J.), entered April 13, 1992, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, the motion denied and the matter remanded for further proceedings, without costs.
Plaintiff alleges that, as he slipped and fell down the exterior stairwell of defendant’s building, he grabbed for the adjacent railing, which was topped with jagged metal ridges and, as a result, the ring finger of his right hand was injured when it caught on the ridges.
Contrary to the findings of the IAS Court, which focused solely on whether the metal ridges were razor edged or a trap-like condition existed, there are factual questions presented, barring the grant of summary judgment, including whether defendant was negligent in maintaining this type of railing *733adjacent to the stairwell and whether it was foreseeable that someone, such as plaintiff, would grab such railing to prevent a fall, and whether the metal ridges were a proximate cause of plaintiffs injuries. Concur — Carro, J. P., Rosenberger, Ellerin, Kupferman and Kassal, JJ.